Order entered September 11, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00915-CV

                          IN THE INTEREST OF A.M., A MINOR

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-12-11107-U

                                           ORDER
       We GRANT appellant’s September 9, 2014 motion for extension of time and ORDER

the brief be filed no later than September 15, 2014. No further extensions will be granted absent

exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE